Citation Nr: 1025101	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  01-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for Crohn's disease.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the cervical spine.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the bilateral sacroiliac joints.

(The issue of entitlement to a program of Chapter 31 Vocational 
Rehabilitation and Employment Benefits is the subject of a 
separate decision)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1996 to October 
1999.

This matter originates from a May 2000 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida, which granted service 
connection for the disorders listed on the title page of this 
decision and assigned the evaluations listed for those same 
disabilities.  The Veteran filed a notice of disagreement with 
the assigned disability evaluations and perfected his appeal.  

The Veteran appeared at hearing before a local hearing officer at 
the RO in November 2002.  A transcript of the hearing is of 
record.

In a November 2005 decision, the Board, in pertinent part, denied 
the Veteran's claims for initial increased ratings for service-
connected Crohn's disease, cervical spine, and bilateral 
sacroiliac joints.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In March 2008, the Court issued a Memorandum Decision vacating 
the November 2005 decision as it relates to the above issues, and 
remanding the case to the Board for compliance with its 
Memorandum Decision.

In February 2009, the Board remanded this matter for additional 
development, to include VA examinations, to determine the current 
severity of the claimed disorders.  The Veteran was afforded 
additional VA examinations in February 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Board notes that following the issuance of the February 2010 
supplemental statement of the case, additional evidence and 
statements in support of claim were received from the Veteran.  
In a statement in support of claim, dated in December 2009 and 
received in March 2010, the Veteran indicated that he was in 
receipt of Social Security disability benefits due in part to his 
Crohn's disease.  The Veteran again reported being in receipt of 
Social Security disability benefits in a March 2010 written 
argument.  He also forwarded a copy of a September 2009 letter 
from the Social Security Administration (SSA) informing him that 
he had been awarded Social Security disability benefits.  VA has 
an obligation to obtain copies of all Social Security decisions 
and the records underlying those decisions.  Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992).  These records have not been associated with the 
claims folder.  Moreover, based upon the Veteran's statements, 
this award appears pertinent to the Veteran's claims currently on 
appeal.  

The Board further observes that in an October 2008 statement, the 
Veteran reported that he received treatment from the Miami VAMC 
on a regular basis.  The Board notes that it appears that VA 
treatment records through May 2005 have been associated with the 
claims folder.  The Board also observes that the Veteran has 
supplied certain VA treatment records, which he has indicated 
support his claim, which were printed at various times in 2009 
and 2010.  However, there does not appear to have been any 
attempt to obtain treatment records from the Miami VAMC for the 
time period from 2005 to 2010.  Moreover, while the Veteran has 
submitted certain treatment records which he believes support his 
claims for increased evaluations, there have been no attempts 
made to obtain the complete set of records for this time period.  
VA is deemed to have constructive knowledge of documents which 
are generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611, 612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could reasonably 
be expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such material 
could be determinative of the claim, a remand for readjudication 
is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all records of the 
Veteran's treatment from the Miami, 
Florida, VAMC from May 2005 to the present. 

2.  Contact SSA and obtain copies of all 
decisions pertinent to the Veteran's claim 
for SSA benefits, as well as the medical 
records relied on concerning that claim.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the AMC/RO should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


